Per Curiam.

Although respondent-appellant admitted having repeated acts of sexual intercourse with petitioner for a four-year period preceding the birth of the child and continuing after the child was born, his defense in this filiation proceeding is predicated on a contention that he was sterile at the time of conception and therefore incapable of fathering the child. In substantiation of that defense, appellant offered the testimony of a physician who claimed to be a specialist in venereal diseases. After expressing skepticism as to that physician’s qualifications to testify in the field of fertility of males, the Trial Judge found that the appellant was the father of the child.
The testimony of the physician was that he had examined appellant, for the first time, in September, 1963, just about two weeks before the trial. The child was .born on August 20, 1958. Prom the examination made in September, 1963 — almost six years after the conception of the child and five years after its birth — the doctor diagnosed appellant’s condition as “ bilateral orchitis due to a chronic inflammatory disease ”, which, in the physician’s opinion, had been in existence between 20 to 25 years. Appellant was then sent to a laboratory for examination of seminal fluid. The report of the purported examination indicated that there were no sperm cells. Based upon his physical examination of appellant, the report from the laboratory and a history of venereal disease, it was the doctor’s opinion that appellant was not capable of having fathered the child born on August 20, 1958.
The weight to be given such opinion evidence is ordinarily for the tribunal charged with a decision on the facts. (Commercial Cas. Ins. Co. v. Roman, 269 N. Y. 451, 456; Fichter Steel Corp. v. Cox Constr. Co., 266 App. Div. 347, 350; Matter of Sebring, 238 App. Div. 281, 290.) Considering the rather unimpressive qualifications of the doctor as an expert in fertility, the fact that he first examined appellant almost six years after the child was conceived, and that the laboratory test of what purported to be appellant’s seminal fluid was also made six years after conception of the child, and in view of the absence of proof as to the circumstances under which the laboratory specimen was obtained, including the length of time between the acquisition of the specimen and the delivery to the laboratory, we believe that the trier of the facts was warranted in not adopting the opinion of appellant’s expert as controlling in the ease. Certainly in view of all of the circumstances, the court below was not obligated to give the opinion the conclusive effect that appellant and the dissenting Justices would assign to it. On the entire case, we find that the filiation order is supported by convincing and satisfactory evidence, and should be affirmed.